DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are currently pending and subject to election/restriction requirement. Group I directed to claims 1-8 are elected with traverse as per Applicant’s response filed on 28 September 2022.
Response to Arguments
Applicant's arguments filed 28 September 2022, with respect to the traverse, have been fully considered but they are not persuasive. The current application was not submitted under 35 U.S.C. 371 so unity of invention argument does not apply, nor was it subject to genus/species restriction. Applicant is reminded that the analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371  (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a)  (independent and distinct analysis) see MPEP § 823. As such, the restriction is being maintained and elected claims 1-8 being addressed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “read the first or second memory blocks according to a number of free blocks included in the first memory blocks”, it is unclear what “according to a number of free blocks included in the first memory blocks” means in the context of the claims. The specification does not clarify beyond the language already in the claim. Examiner suggests applicant amend the claims to further clarify.
Claims 2-8 inherent the same issues and are rejected for the same reasons.
Claim 8 recites the limitation "the reference number" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Seo (US 20150248244Al).

Referring to claim 1, Seo teaches
A memory system comprising: a memory device including first memory blocks, ([Seo 0033-0034, 0057, Fig. 1] memory device 1100 according to the certain embodiments of the inventive concept may include a memory cell array having a 2-dimensional structure, and/or a separate memory cell array having a 3-dimensional structure (e.g., a 3D flash memory), logically and/or physically partitioned into a plurality of memory blocks (BLKl to BLKz), wherein each memory block has a three-dimensional ( or vertical) structure) within which a single bit is to be programmed into a memory cell by using a single level cell (SLC) method, and second memory blocks, within which two or more bits are to be programmed into a memory cell by using a multi-level cell (MLC)-or- more method; ([Seo 0037] the buffer region 1111 may be implemented using an arrangement of single-level memory cells (SLC), each SLC being configured to store a single bit of data per memory cell. In contrast, the main region 1112 may be implemented using an arrangement of multilevel memory cells (MLC), each MLC being configured to store 2 or more bits of data per memory cell) and a controller configured to program first data in the first memory blocks by using the SLC method and then migrate the first data from the first memory blocks into the second memory blocks by using the MLC-or- more method, ([Seo abstract, 0035, 0042, 0100, Fig. 1] the memory device 1100 will be operationally controlled by the memory controller 1200 which comprises a migration manager 1250 that handles migration request directed to the data stored in the buffer region and executing a migration operation to move the data from buffer region (SLC) to a main region (MLC) of the nonvolatile memory device) wherein the controller is further configured to: read the first memory blocks when a read request for the second memory block is received from a host within a specific amount of time after the migration; ([Seo 0088-0089] if the IVS time has not lapsed following execution of the migration operation and the host 1300 nonetheless communicate a read request directed to the data moved from the buffer region 1111 to the main region 1112, the migration manager 1250 will cause the read operation to retrieve the read-requested data from the buffer region 1111 since the mapping table has not yet been updated. Accordingly, the host may receive the read data of the buffer region quickly and without read errors.) and read the first or second memory blocks according to a number of free blocks included in the first memory blocks, when the read request for the second memory block is received after the specific amount of time ([Seo 0009, 0076, 0087-0089, Fig. 11] if, for example, the host 1300 issues a read request directed to the data moved from the buffer region 1111 to the main region 1112 during the migration operation following the migration operation, the memory controller 1200 may delay execution of the read operation until the mapping table has been successfully updated. following execution of the migration operation (S230), the migration manager 1250 generates (and logs) a migration operation completion time (S240). This point in time may then be used to "timeout" an IVS time for at least the memory cells subject to the migration operation (S250). That is, the migration manager 1250 will then determine when the IVS time (Tws) has lapsed following completion of the migration operation, before updating the mapping table (S260). only after the IVS time has elapsed following execution of the migration operation should the memory controller 1200 read the memory cells of the main region 1112 receiving the moved data from the buffer region 1111 (and possibly also memory cells proximate or adjacent thereto). Otherwise, an unaccounted for read errors may arise).

Referring to claim 2, Seo teaches
The memory system of claim 1, wherein the second memory blocks are set such that data is programmed by using a multi-level cell (MLC), triple level cell (TLC), or quadruple level cell (QLC) method ([Seo 0037, Fig. 1] the main region 1112 may be implemented using an arrangement of multilevel memory cells (MLC), each MLC being configured to
store 2 or more bits of data per memory cell).

Referring to claim 3, Seo teaches
The memory system of claim 1, wherein the controller stores: a first address map table configured to store first physical addresses corresponding to the first memory blocks, and a second address map table configured to second physical addresses corresponding to the second memory blocks ([Seo 0043, 0077-0078, Fig. 7] the migration manager 1250 will update ( or manage) one or more a mapping tables (hereafter, singularly or collectively referred to as "the mapping table") used to convert logical address (LA) information ( e.g.,) received from the host 1300 in relation to certain write data into corresponding physical address (PA) information used to store the write data in the main region 1112 of the memory device 1100. it is assumed that a first range of logical addresses LA '1' corresponds to a first
range of physical addresses PA 'O' located in the buffer region 1111. Following execution of a migration operation, the stored data is moved to a location in the main region 1112
identified by a second range of physical addresses PA '2'.).

Referring to claim 4, Seo teaches

The memory system of claim 3, wherein, when the read request for the second memory block is received from the host within the specific amount of time, the controller reads the first memory blocks by outputting the first physical addresses stored in the first address map table ([Seo 0077-0078, 0088-0089] if the IVS time has not lapsed following execution of the migration operation and the host 1300 nonetheless communicate a read request directed to the data moved from the buffer region 1111 to the main region 1112, the migration manager 1250 will cause the read operation to retrieve the read-requested data from the buffer region 1111 since the mapping table has not yet been updated. Accordingly, the host may receive the read data of the buffer region quickly and without read errors. Where in the mapping table, the first range of logical addresses LA '1' corresponds to a first range of physical addresses PA 'O' located in the buffer region 1111).

Referring to claim 8, Seo teaches
The memory system of claim 1, wherein the controller maintains the first data stored in the first memory blocks, until before the number of the free blocks included in the first memory blocks is smaller than the reference number after the first data is migrated into the second memory blocks ([Seo 0009] upon determining that insufficient spare regions exist in the buffer region, issuing a migration request directed to the 1st through Mth write data stored in the buffer region, where 'M' is a natural number less than or equal 'N', also a natural number, determining whether a sufficient number of spare regions exist the main region to store the 1st through Mth write data, upon determining that a sufficient number of spare regions do exist in the main region).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 112 issues addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding memory device migration.
US 11030094 B2
US 20200042238 A1
US 20170109085 A1
US 20070271439 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318. The examiner can normally be reached Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132